 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 582 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2004 
Mr. Engel (for himself, Mrs. Maloney, Mr. Fossella, Mr. Towns, Mr. Israel, Mr. Sweeney, Mr. McNulty, Mr. Bishop of New York, Mr. Serrano, Mrs. Lowey, Mr. Berman, Mr. Ackerman, Mr. Frost, Mr. McHugh, Mr. Hinchey, Mr. Wexler, Mr. Boehlert, Mr. Crowley, Mr. Nadler, and Mr. Weiner) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating The Jewish Museum on its 100th anniversary. 
 
Whereas The Jewish Museum was established on January 20, 1904, when Judge Mayer Sulzberger donated 26 ceremonial art objects to the Jewish Theological Seminary of America as the core of a museum collection; 
Whereas The Jewish Museum is the preeminent United States institution exploring the intersection of 4,000 years of art and Jewish culture; 
Whereas 200,000 people visit the Museum each year; 
Whereas in 1939, the imperiled Jewish community of Danzig (Gdansk, Poland) sent ritual objects from its synagogues and homes to New York City for safekeeping and that some 350 of these objects, entrusted to the Museum, are now incorporated into the collection; 
Whereas in 1944, Frieda Schiff Warburg gave the Seminary her family residence at 1109 Fifth Avenue to house the Museum, and in 1947, The Jewish Museum inaugurated its new home; 
Whereas in 1952, 120 ceremonial objects, looted by the Nazis and recovered by the United States military, were presented to the museum by the Jewish Cultural Reconstruction Agency; 
Whereas in 1957, the Museum presented a groundbreaking contemporary art exhibition, Artists of the New York School: Second Generation, featuring works by 23 young artists who later became prominent including Helen Frankenthaler, Jasper Johns, Robert Rauschenberg, and George Segal; 
Whereas in 1981, the National Jewish Archive of Broadcasting, with a mission to collect, preserve, and exhibit television, cable television, and radio programs related to the Jewish experience, was founded at the Museum through support from the Charles H. Revson Foundation; 
Whereas in 1993, the Museum reopened in expanded and renovated quarters presenting a new permanent exhibition exploring art and Jewish culture from ancient to modern times, Culture and Continuity: The Jewish Journey, and initiating annual December 25th family programming; 
Whereas in 2001, an exhibition of paintings from Chagall’s early years is presented by the Museum in Marc Chagall: Early Works from Russian Collections; 
Whereas throughout 2004, The Jewish Museum will offer the public a variety of exhibitions, publications, and programs for visitors of all ages; and 
Whereas the Museum will publish three centennial books illustrated with works from its collections: a scholarly catalogue of its unparalleled collection of Hanukkah lamps; a children’s book highlighting art in the collection that illuminates 350 years of the Jewish experience in North America; and, a new overview of the collection titled Masterworks of The Jewish Museum: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends The Jewish Museum in New York City for a century of exhibitions and programs educating and inspiring people of all backgrounds about the art and culture of the Jewish people; 
(2)recognizes that throughout the year, The Jewish Museum shall devote special programs for adults, schoolchildren, and families on many aspects of Jewish culture; and 
(3)continues to acknowledge the vital work of The Jewish Museum.  
 
